MEMORANDUM **
Jay Jeffers, Jr., a former Arizona state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that county jail officers were deliberately indifferent to his medical needs, and interfered with his access to writing materials. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Jeffers’ evidence does not refute defendants’ evidence that they ensured that Jeffers received his insulin shots when necessary and complied with his dietary needs. Accordingly, Jeffers failed to raise a genuine issue of material fact as to whether the defendants acted with deliberate indifference to his medical condition. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), overruled on other grounds, WMX Techs. Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc) (prison officials act with deliberate indifference when they “purposefully ignore” or “fail to respond” to prisoners’ pain or medical needs); see also Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that prison officials can only be held liable where an inmate can show that officials knew of and consciously disregarded an excessive risk to prisoner’s health).
The district court also properly granted summary judgment for defendants on Jeffers’ claim that the denial of writing materials violated his Fourteenth Amendment rights because he failed to show that the Coolidge County policy of restricting access to writing materials is not supported by the legitimate penological purpose of maintaining safety and security. See Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987) (a prison regulation that impinges on inmates’ constitutional rights may be valid if it is “reasonably related to legitimate penological interests”).
Jeffers’ remaining contentions lack merit.
Appellees’ motion to strike Jeffers’ supplemental brief is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.